The judgment of the court was pronounced by
Slidell, J.
This is a suit to recover the value of a hoi’se, killed on a road called the Shell Road, through the alleged fault of the defendants, who, it is complained, violated the custom of the road by shutting the toll-gate at an unusual hour, and had, instead of a toll-gate, a bar which was not easily disceinible at night. The hoi'se struck his head against the bar and was thus killed.
We consider the testimony as pi-oving that it was not usual to have the road closed at that time of the night; that the plaintiff had no reason to expect such an obstacle ; and that it was one not easily discernible at night. We think, also, the testimony strongly preponderates in favor of the proposition, that the plaintiff was not di-iving at an indiscreet rate, and did not, by imprudence on his own part, contribute to the disaster.
The only objection which we find to the verdict is as to the amount of damages. The appellee, in his answer to the appeal, demands an increase of the amount awai-ded; and, we think, under the evidence as to the value of the horse, he is entitled to a higher assessment.
It is therefore decreed, that the judgment be so amended as that the plaintiff recover from the defendants the sum of $300, with costs in both courts,